DETAILED ACTION
	Applicant’s response dated 8/10/2022 has been entered and is treated below.

Drawings
The drawings were received on 8/10/2022.  These drawings are accepted.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the laser scanner (Claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  While Applicant has added a reference character for the personal safety system, it still does not account for the measurement of distance as the new feature is shown as imbedded in the vehicle control but the disclosure (and the claims) note that the personal safety system includes the distance measuring apparatus or is at least able to measure a distance. The amended drawing seems to cover the control aspects of the personal safety system but does not include the ability to measure distance.  It appears the personal safety system should be a combination of the control portion and the distance measuring apparatus (which appears to be shown but not referenced, see small square in figure 1 below reference character 14 from which arrows 32 appear to emanate).  The amended drawings have been entered but further amendment is necessary to account for the distance measurement.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,965,561 to Jacobus.
Regarding claim 1 Jacobus discloses an industrial truck comprising: a vehicle control configured for automatic operation (see figure 8); a lifting member (see figure 3) configured to be controlled in automatic operation; and a personal safety system (figure 6 and col. 7 lines 15-45) configured to evaluate at least one safety zone in front of the lifting member (col. 7 lines 33-35), obtain distance data on objects and obstacles within the at least one safety zone for purposes of collision avoidance (col. 7 lines 30-40 and col. 10 lines 43-45), and provide the distance date to the vehicle control (col. 7 lines 30-40 and col. 10 lines 43-45); wherein the vehicle control accesses the distance data in order to automatically control the lifting member to at least one of deposit and pick up a load carrier positioned at a predetermined distance from another load carrier (picking up and depositing pallets, col. 10 lines 43-45).
Regarding claim 2 Jacobus discloses the personal safety system is configured to evaluate the distance data for the vehicle control (col. 7 lines 33-35 and col. 10 lines 43-45).
Regarding claim 4 Jacobus discloses the predetermined distance for each load carrier is recognized by the personal safety system (col. 10 lines 43-45).
Regarding claim 5 Jacobus discloses the truck is configured to be controlled for automatic driving until the predetermined distance is recognized by the personal safety system (transition from driving to pallet engagement/disengagement as well fine tuning positioning during pallet engagement/disengagement, see col. 10 lines 43-45) .
Regarding claim 6 Jacobus discloses at least one first safety zone is provided for personal safety (obstacle detection and avoidance), and wherein at least one second safety zone is provided for at least one of an automatic depositing and an automatic pickup process by load carriers at a given distance (pallet engagement/disengagement).
Regarding claim 7 Jacobus discloses the at least one first safety zone is turned off for a duration of the at least one of an automatic depositing and an automatic pickup process (col. 10 lines 43-45, distance data used differently for pallet detection and handling then during travel).
Regarding claim 8 Jacobus discloses the distance data is obtained by a laser scanner (col. 7 lines 28-29).
Regarding claim 9 Jacobus discloses the lifting member comprises two load forks (see figure 3).
Regarding claim 10 Jacobus discloses a method for automatically operating an industrial truck having a lifting member (see figure 3 and above), the method comprising: detecting at least one safety zone in front of the lifting member (obstacle detection and avoidance, col. 7 lines 33-35); obtaining distance data related to objects and obstacles within the at least one safety zone (col. 7 lines 33-35 and col. 10 lines 43-45);  providing the distance data to a vehicle control (col. 7 lines 30-40 and col. 10 lines 43-45), and automatically operating the lifting member by the vehicle control to pick up and deposit load carriers using the distance data, wherein the load carriers are positioned at a predetermined distance from each other (col. 10 lines 43-45).
	Regarding claim 11 Jacobus discloses automatically driving the industrial truck according to the distance data (transition from driving to pallet engagement/disengagement as well fine tuning positioning during pallet engagement/disengagement, see col. 10 lines 43-45) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobus.
Jacobus discloses a combined usage of manual and automatic operation but does not specifically disclose a teach-in function for at least one of the vehicle control and the personal safety system, wherein the teach-in function is configured to enable manual control of the industrial truck for a desired movement, wherein corresponding limit values and threshold values are set for parameters and distance values related to the desired movement, and wherein the vehicle control repeats the desired movement in automatic operation according to the parameters and distance values set the teach-in function.
	That said teach-in functions are well known and widely used in the area of robotic and automated load handling.  As such it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have modified Jacobus to include a teach-in function for at least one of the vehicle control and the personal safety system, wherein the teach-in function is configured to enable manual control of the industrial truck for a desired movement, wherein corresponding limit values and threshold values are set for parameters and distance values related to the desired movement, and wherein the vehicle control repeats the desired movement in automatic operation according to the parameters and distance values set the teach-in function, because doing so is well known and widely used in the field to teach specific functionality or operations for future automated repetition.

Response to Arguments
Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive.  Applicant argued that because Jacobus uses multiple sensors to detect objects and pallets in does not disclose “a single personal safety system.”  Examiner disagrees as a “personal safety system” in no way limits the number of sensors that may be present.  Applicant seems to argue that their claims are limited to a single distance sensor but as currently pending they do not even require a distance sensor but merely the capability to measure distance.  Nothing in the current claims limits the number of sensors that may be present.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/Primary Examiner, Art Unit 3652